DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: In the opening paragraph, reference should be made to the parent application.  

Claim Objections
Claims 25, 29, 34, 35, 37, and 38 are objected to because of the following informalities:
In claims 25 and 37, it appears “one or more step functions” should be ‘a step function, as this is how the term is set forth in claim 34, for example.
In claim 29, it appears ‘step c) thereby’ should be ‘wherein the effect is’.
In claim 34, ‘a step function’ should be ‘the step function’ and “function” should be placed after ‘excitation’ and ‘modulation’.
In claim 35, ‘a step function’ should be ‘the step function’ and “function” should be placed after ‘excitation’ and ‘modulation’. Also, in line 2, it appears ‘is placed’ should be ‘placed’ and in lines 3-4, ‘the treatment function region’ should be ‘the region of interest’.
In claim 38, it appears ‘at least one’ should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-42 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Moonen (patent publication US 20090326420) in view of Gustus (patent publication US 20100076299).
Regarding independent method claim 25, Moonen discloses a method for providing acoustic treatment of soft tissue (see abstract). The method of Moonen includes: localizing a region of interest in the tissue (see paragraph 0022, 0073); 
computing a spatio-temporal treatment function that produces a desired temperature function in the region of interest, the spatio-temporal treatment function defining an ultrasound intensity at time t at distinct locations in the region of interest (see 0026-27), the computing including a step function, u(γ), to define boundaries in the region of interest, a time excitation function, a(t), and a 3D spatial modulation function, g(x,y,z) (0126, 0129, 0163, see the square function that is defined for a ‘temperature schedule’ and that is a step function as it has an amplitude that varies according to the define set time, which corresponds to a time function, to permit a homogenous treatment with defined boundaries for a 3D spatial g(x,y,z) energy deposit; Also, the Dirac function is a step as the value is zero everywhere except for zero, thereby being a step, and which has a 3D spatial distribution as a function g(x,y,z)).
delivering acoustic energy from an energy source into the region of interest that includes tissue by controlling the energy source with spatial and temporal parameters derived from the spatio-temporal treatment function (see 0029), thereby producing the desired treatment function in the region of interest (see FIG. 26a), thereby triggering an effect in the region of interest (see “necrosis” in 0077).
Moonen does not disclose that the computing of the treatment function is done without feedback from monitoring parameters. Gustus discloses a method for providing acoustic treatment (see “the energy device is an ultrasound energy source” in para. 0016) wherein computing of the treatment function is done without feedback from monitoring parameters (see “the energy characteristics being transmitted without feedback” in para. 0100). It would have been obvious to a person having ordinary skill in the art at the time of applicant's invention to modify the acoustic treatment method of Moonen so that the computing of the treatment function is done without feedback from monitoring parameters, as suggested by Gustus, so that “[c]haracteristics of the energy, including the frequency, power, magnitude, delivery time, delivery location, and/or patterns or combinations thereof may be predetermined before diagnosis or treatment of a specific patient” (see Gustus at para. 0100).
Regarding claim 26, the Moonen method also includes monitoring of results of the acoustic treatment during the delivery of the acoustic energy (see FIGS. 19a, 19b).
Regarding claim 27, the Moonen method also includes monitoring of results of the acoustic treatment after the delivery of acoustic energy (see FIG. 19c).
Regarding claim 28, Moonen discloses that the medium is a tissue (see 0001) and that the effect is coagulation of a portion of the tissue in the region of interest (see non-destructive use at lower temperature in 0162).
Regarding claim 29, Moonen discloses that the medium is a tissue (see f 0001) and that the delivering of acoustic energy initiates tissue necrosis in the region of interest (see “necrosis” in 0077).
Regarding claim 30, Moonen discloses that the effect is creating a conformal region of elevated temperature in the region of interest (see FIG. 21a).
Regarding claim 31, Moonen discloses that the effect is lesion creation in the region of interest (see “tumour ablation” in 0162).
Regarding claim 32, Moonen discloses that the effect is initiates at least one mechanical affect in the region of interest (see “cavitation” in 0152).
Regarding claim 33, Moonen discloses that the mechanical affect is cavitation (see “cavitation” in 0152).
Regarding claim 34, Moonen discloses that the spatio-temporal function, e(x,y,z,t), that is e = a(t) [u(x-x1) u(x- x2)][u(y- y1) –u(y- y2)] [u(z- z1) - u(z-z2)] g(x,y,z), where a(t) represents the time excitation, and u(γ) is a step function that serves to bound the g(x,y,z)spatial modulation function within a region bounded by [x1,x2], [y1,y2] and [z1,z2] (see 0163).
Regarding claim 35, Moonen discloses that the spatio-temporal function, e(x,y,z,t), that is e = a(t) u(z- z1) g(x,y,z), where a(t) represents the time excitation, g(x,y,z) is the spatial modulation, and u(γ) is a step function of energy placed to begin at a depth z1 in the tissue to be treated (see 0163).
Regarding claim 36, Moonen discloses that delivering acoustic energy produces a step change in temperature at the depth z1 in the region of interest (see FIG. 27).
Regarding independent method claim 37, Moonen discloses a method of providing acoustic treatment of soft tissue (see abstract). The Moonen method includes: identifying a region of interest in the tissue (see 0022, 0073); 
computing a spatial and temporal parameters that, when used to control an energy source, produce a desired time-dependent thermal energy distribution in the region of interest (see 0026-27), the computing including a step function, u(γ), to define boundaries in the region of interest, a time excitation function, a(t), and a 3D spatial modulation function, g(x,y,z) (0126, 0129, 0163, see the square function that is defined for a ‘temperature schedule’ and that is a step function as it has an amplitude that varies according to the define set time, which corresponds to a time function, to permit a homogenous treatment with defined boundaries for a 3D spatial g(x,y,z) energy deposit; Also, the Dirac function is a step as the value is zero everywhere except for zero, thereby being a step, and which has a 3D spatial distribution as a function g(x,y,z)).; 
delivering acoustic energy from the energy source into the region of interest that includes tissue (see 0029), by controlling the energy source with the spatial and temporal parameters (see 0029), thereby producing the desired time-dependent thermal energy distribution in the region of interest (see FIG. 26a) thereby initiating an effect in the medium (see “necrosis” in 0077).
Moonen does not disclose that the computing of the spatial and temporal parameters is done without feedback from monitoring parameters. Gustus discloses a method for providing acoustic treatment (see “the energy device is an ultrasound energy source” in para. 0016) wherein computing of the spatial and temporal parameters is done without feedback from monitoring parameters (see “the energy characteristics being transmitted without feedback” in para. 0100). It would have been obvious to a person having ordinary skill in the art at the time of applicant's invention to modify the acoustic treatment method of Moonen so that the computing of the spatial and temporal parameters is done without feedback from monitoring parameters, as suggested by Gustus, so that “[c]haracteristics of the energy, including the frequency, power, magnitude, delivery time, delivery location, and/or patterns or combinations thereof may be predetermined before diagnosis or treatment of a specific patient” (see Gustus at para. 0100).
Regarding claim 38, Moonen discloses monitoring a temperature of the desired time-dependent thermal energy distribution in the at least one region of interest (see FIG. 21a).
Regarding claim 39, the Moonen method also includes monitoring of results of the acoustic treatment during and/or after the delivering of acoustic energy (see FIGS. 19a, 19b, 19c).
Regarding claim 40, Moonen discloses that the desired thermal energy distribution initiates at least one biological effect in the region of interest (see “gene expression” in 0162).
Regarding claim 41, Moonen discloses that the at least one biological effect is destroying tissue in at least a portion of the region of interest (see “necrosis” in 0077).
Regarding claim 42, Moonen discloses that the desired thermal energy distribution generates at least one biological effect in tissue proximate to the region of interest (see “local depositing of medication” in 0162).

Claims 43 and 44 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Moonen in view of Gustus, as applied to claim 37 above, and further in view of Truckai (US 6773409).
Regarding claim 43, Moonen does not disclose delivering a photon-based energy into the region of interest and initiating a second affect in the region of interest. Truckai discloses, in the context of providing acoustic treatment, delivering a photon-based energy into the region of interest and initiating a second affect in the region of interest (see col. 12, II. 50-53). It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention, to modify the treatment method of Moonen to include delivering a photon-based energy into the region of interest and initiating a second affect in the region of interest, as taught by Truckai, as being an implementation of a known combination of treatment modes in the kinesitherapy art, to obtain a predictable result.
Regarding claim 44, Moonen does not disclose delivering a radio frequency based energy into the region of interest and initiating a second affect in the region of interest. Truckai discloses, in the context of providing acoustic treatment, delivering a radio frequency based energy into the region of interest and initiating a second affect in the region of interest (see abstract, last sentence). It would have been obvious to a person having ordinary skill in the art, at the time of applicant’s invention, to modify the treatment method of Moonen to include delivering a radio frequency based energy into the region of interest and initiating a second affect in the region of interest, as taught by Truckai, as being an implementation of a known combination of treatment modes in the kinesitherapy art, to obtain a predictable result.

Conclusion
This is a CON of applicant's earlier Application No. 13/545,931.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        7/9/